The issues of fact which were submitted to the jury, under the instructions of the court, were (1) whether or not the agreement entered into by and between respondent and appellant's superintendent was made with the knowledge or at the direction of appellant's board of directors; and (2) whether or not appellant's board, knowing that respondent was engaged in the performance of the contemplated services, did or said anything to advise respondent that its superintendent had no authority to act for it in the matter. Upon these issues, the jury found for respondent. There was evidence to support the verdict. If the facts were as the verdict indicates, the judgment had ample support in law and should, in my opinion, be affirmed.
I therefore dissent.